             Case 6:19-cv-00525-ADA Document 73 Filed 11/02/20 Page 1 of 2




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                         WACO DIVISION



  SYNKLOUD TECHNOLOGIES, LLC,
                                                         Civil Action No. 6:19-cv-00525-ADA
                    PLAINTIFF,

             v.
                                                         JURY TRIAL DEMANDED
  DROPBOX, INC.,

                    DEFENDANT.


              PLAINTIFF SYNKLOUD TECHNOLOGIES, LLC’S
      UNOPPOSED MOTION TO WITHDRAW JOHN LORD, ESQ. AS COUNSEL

        Pursuant to Local Rule AT-3, Plaintiff SynKloud Technologies, LLC (“Plaintiff” or

“SynKloud”) files this Unopposed Motion to Withdraw John Lord, Esq. of One LLP as Counsel

and shows:

        1.        John Lord, having appeared in the above referenced action on behalf of SynKloud

because SynKloud has changed its counsel for the action. Accordingly, Mr. Lord will no longer

be representing Plaintiff in this action.

        2.        Plaintiff will continue to be represented in this action by Kevin J. Terrazas of

Cleveland Terrazas PLLC and Deepali Brahmbhatt of Devlin Law Firm LLC. Please note

change of law firm and address for Deepali Brahmbhatt filed concurrently with this filing.

        2.        Plaintiff has contacted Defendant Dropbox, Inc. (“Defendant” or “Dropbox”) with

respect to the filing of this Motion and Dropbox is unopposed to the granting of this Motion and

the withdrawal of Mr. Lord as counsel for SynKloud.

        Accordingly, Plaintiff requests the Court to grant this Unopposed Motion and permit the

withdrawal of Mr. Lord as counsel of record in the above-referenced action.
                                              -1-
         Case 6:19-cv-00525-ADA Document 73 Filed 11/02/20 Page 2 of 2




 Dated: November 2, 2020                           Respectfully,

 Local Counsel:                                    /s/ Deepali Brahmbhatt_________
 Kevin J. Terrazas (SBN 24060708)                  Deepali Brahmbhatt (Pro Hac Vice)
 kterrazas@clevelandterrazas.com                   dbrahmbhatt@devlinlawfirm.com
 CLEVELAND TERRAZAS PLLC                           Devlin Law Firm LLC
 4611 Bee Cave Road, Suite 306B                    3120 Scott Blvd #13,
 Austin, TX 78746                                  Santa Clara, CA 95054
 Telephone: (512) 680-3257                         Telephone: (650) 254-9805

                                                   Attorneys for Plaintiff SynKloud
                                                   Technologies, LLC



                              CERTIFICATE OF SERVICE


       The undersigned certifies that on November 2, 2020 all counsel of record who are deemed
to have consented to electronic service are being served with a copy of this document via the
Court’s CM/ECF system.



                                                   /s/ Deepali Brahmbhatt
                                                   Deepali Brahmbhatt




                                             -2-
